Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the supplemental amendment filed 7/6/2022, after an interview conducted by Examiner to place the application in condition for allowance. Claims 1-2, 4, 20 are amended; claims 6-12, 16, 18-19 are cancelled; and claims 13-15 and 17 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-5, 13-15, 17 and 20 are currently pending in the application.


Statement of Reasons for Allowance


Applicant’s filing of a proper terminal disclaimer to overcome the obviousness-type double patenting rejection of claims in present application over claims in co-pending application 16/978,430 is acknowledged.

Present claims are allowed over the closest prior art for the following reasons:
Claims 1-5, and 20 are allowed. Claims 13-15 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (self-invertible latex comprising polyelectrolyte made with a1-a3) and III, V (cosmetic/pharmaceutical composition, self-invertible latex comprising polyelectrolyte made with a1-a2), as set forth in the Office action mailed on 11/9/2021, is hereby withdrawn and claims 13-15 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The cited prior art of record does not teach a self-invertible inverse latex comprising anionic polyelectrolyte, fatty acid phase, water, emulsifying system of water-in-oil (S1) and emulsifying system of oil-in-water (S2) wherein the emulsifying system of oil-in-water comprising composition (Co) comprising e1, e2 and e3, wherein e3 includes from 5% to 15% by weight of at least one composition (C11) represented by the formula (III): HO-[CH2-CHOH-CH2-O-]q-(G)r-H,
	in which q, which is different from or identical to n, represents an integer greater than or equal to 1 and less than or equal to 3, G represents the residue of a reducing sugar and r represents a decimal number greater than or equal to 1.05 and less than or equal to 5.00; said composition (C11) consisting of a mixture of the compounds of formulae (III1), (III2), (III3), (III4) and (III5):
HO-[CH2-CHOH-CH2-O-]q-O-(G)1-H 		(III1),
HO-[CH2-CHOH-CH2-O-]q-O-(G)2-H 		(III2),
HO-[CH2-CHOH-CH2-O-]q-O-(G)3-H 		(III3),
HO-[CH2-CHOH-CH2-O-]q-O-(G)4-H 		(III4),
HO-[CH2-CHOH-CH2-O-]q-O-(G)5-H 		(III5),
in molar proportions of said compounds of formulae (III1), (III2), (III3), (III4) and (III5) respectively equal to a1, a2, a3, a4 and a5, such that the sum (a1 + a2 + a3 + a4 + a5) is equal to 1, and that the sum (a1 + 2a2 + 3a3 + 4a4 + 5a5) is equal to r;
	the sum of the proportions by weight of e1), e2) and e3) being equal to 100% by weight.
Furthermore, claims 13-15 and 17 directed to non-elected invention (i.e. cosmetic/pharmaceutical composition, self-invertible latex comprising polyelectrolyte made with a1-a2) contain all the limitations of an allowed self-invertible latex (i.e. self-invertible latex comprising polyelectrolyte made with a1-a3) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764